Name: Commission Regulation (EEC) No 3271/82 of 2 December 1982 on arrangements for imports into France of certain textile products originating in China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7 . 12. 82 Official Journal of the European Communities No L 347/7 COMMISSION REGULATION (EEC) No 3271/82 of 2 December 1982 on arrangements for imports into France of certain textile products originating in China Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into France of the categories of products orig ­ inating in China and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in China ('), as amended by Regulation (EEC) No 2007/82 (2), and in particular Article 1 1 (4) and (5) thereof, Whereas Article 11 of Regulation (EEC) No 3061 /79 lays down the conditions under which quantitative limits may be established ; whereas imports into France of certain textile products (categories 23, 29, 31 , 33 and 80), specified in the Annex hereto and origi ­ nating in China, have exceeded or are liable to exceed the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 , China was notified of a request for consul ­ tations ; whereas quantitative limits have been placed provisionally on the products in question pending the outcome of those consultations ; Whereas the products in question exported from China between 1 January 1982 and the date of entry into force of this Regulation must be set off against the quantitative limits which have been introduced ; Whereas these quantitative limits should not prevent the importation of products covered by them shipped from China before the date of entry into force of this Regulation ; 1 . Products as referred to in Article 1 , shipped from China to France before the date of entry into force of this Regulation and not yet released for free circula ­ tion, shall be so released subject to the presentation of a shipment certificate proving that shipment actually took place before that date. 2 . All quantities of products shipped from China on or after 1 January 1982 and released for free circula ­ tion shall be deducted from the quantitative limit laid down . This provisional limit shall not, however, prevent the importation of products covered by it but shipped from China before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until the entry into force of a Regulation establishing definitive quantitative limits following the current consultations . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 December 1982. For the Commission Lorenzo NATALI Vice-President (') OJ No L 345, 31 . 12 . 1979, p . 1 . (2) OJ No L 216, 24 . 7 . 1982, p . 1 . No L 347/8 Official Journal of the European Communities 7. 12. 82 ANNEX Category CCT heading No NIMEXE code ( 1982) Description Third country Member States Unit Quantitative limit from 1 January to 31 December 1982 23 56.05 B 56.05-51 ; 55 ; 61 ; 65 ; 71 ; 75 ; 81 ; 85 ; 91 ; 95 ; 99 Yarn of man-made fibres (discon ­ tinuous or waste), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste regenerated fibres, not put up for retail sale China F Tonnes 300 29 61.02 B II e) 3 aa) bb) cc) 61.02-42 ; 43 ; 44 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool , of cotton or of man-made textile fibres, excluding ski suits China F 1 000 pieces 40 31 61.09 D 61.09-50 Corsets , corset-belts , suspender-belts, brassiÃ ¨res, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabrics) whether or not elastic : BrassiÃ ¨res , woven, knitted or crocheted China F 1 000 pieces 450 33 51.04 A III a) 62.03 B II b) 1 51.04-06 62.03-96 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : II . Other : Woven fabrics of strip or the like of polyethylene or poly ­ propylene, less than 3 m wide ; woven sacks of such strip or the like China F Tonnes 235 7. 12. 82 Official Journal of the European Communities No L 347/9 Category CCT heading No NIMEXE code ( 1982) Description Third country Member States Unit Quantitative limit from 1 January to 31 December 1982 80 61.02 A 61.04 A 61.02-01 ; 03 61.04-01 ; 09 Women's, girls' and infants' outer garments : A. Babies ' garments ; girls ' garments up to and including commercial size 86 : Women's , girls ' and infants' under garments : A. Babies' garments ; girls ' garments up to and including commercial size 86 : Babies ' woven garments of wool , of cotton or of man-made textile fibres China F Tonnes 70